EXHIBIT 10.50

THE GOLDMAN SACHS GROUP, INC.

[            ] ONE-TIME RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2015) (the “Plan”), governs your special              one-time
award of RSUs (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 15.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the number of RSUs awarded
to you and any applicable Vesting Dates and Delivery Dates.

4. Definitions. Capitalized terms are defined in the Definitions Appendix, which
also includes terms that are defined in the Plan.

VESTING OF YOUR RSUS

5. Vesting. On each Vesting Date listed on your Award Statement, you will become
Vested in the amount of Outstanding RSUs listed next to that date. When an RSU
becomes Vested, it means only that your continued active Employment is not
required for delivery of that portion of RSU Shares. Vesting does not mean you
have a non-forfeitable right to the Vested portion of your Award. The terms of
this Award Agreement (including conditions to delivery) continue to apply to
Vested RSUs, and you can still forfeit Vested RSUs and any RSU Shares.

DELIVERY OF YOUR RSU SHARES

6. Delivery. Reasonably promptly (but no more than 30 Business Days) after each
Delivery Date listed on your Award Statement, RSU Shares (less applicable
withholding as described in Paragraph 12(a)) will be delivered (by book entry
credit to your Account) in respect of the amount of Outstanding RSUs listed next
to that date. The Committee or the SIP Committee may select multiple dates
within the 30-Business-Day period following the Delivery Date to deliver RSU
Shares in respect of all or a portion of the RSUs with the same Delivery Date
listed on the Award Statement, and all such dates will be treated as a single
Delivery Date for purposes of this Award. Until such delivery, you have only the
rights of a general unsecured creditor, and no rights as a shareholder of GS
Inc. Without limiting the Committee’s authority under Section 1.3.2(h) of the
Plan, the Firm may accelerate any Delivery Date by up to 30 days.



--------------------------------------------------------------------------------

DIVIDENDS

7. Dividend Equivalent Rights and Dividends. Each RSU includes a Dividend
Equivalent Right, which entitles you to receive an amount (less applicable
withholding), at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a share of Common Stock, equal to any regular cash
dividend payment that would have been made in respect of an RSU Share underlying
your Outstanding RSUs for any record date that occurs on or after the Date of
Grant.

FORFEITURE OF YOUR AWARD

8. How You May Forfeit Your Award. This Paragraph 8 sets forth the events that
result in forfeiture of up to all of your RSUs and may require repayment to the
Firm of up to all other amounts previously delivered or paid to you under your
Award in accordance with Paragraph 9. More than one event may apply, and in no
case will the occurrence of one event limit the forfeiture and repayment
obligations as a result of the occurrence of any other event. In addition, the
Firm reserves the right to (a) suspend vesting of Outstanding RSUs or delivery
of RSU Shares, (b) deliver any RSU Shares into an escrow account in accordance
with Paragraph 12(f)(v) or (c) apply Transfer Restrictions to any RSU Shares in
connection with any investigation of whether any of the events that result in
forfeiture under the Plan or this Paragraph 8 have occurred. Paragraph 10
(relating to certain circumstances under which you will not forfeit your
unvested RSUs upon Employment termination) and Paragraph 11 (relating to certain
circumstances under which vesting and/or delivery may be accelerated) provide
for exceptions to one or more provisions of this Paragraph 8.

(a) Unvested RSUs Forfeited if Your Employment Terminates. If your Employment
terminates for any reason or you are otherwise no longer actively employed with
the Firm (which includes off-premises notice periods, “garden leaves,” pay in
lieu of notice or any other similar status), your rights to your Outstanding
RSUs that are not Vested will terminate, and no RSU Shares will be delivered in
respect of such RSUs.

(b) Vested and Unvested RSUs Forfeited if You Solicit Clients or Employees,
Interfere with Client or Employee Relationships or Participate in the Hiring of
Employees. If any of the following occurs before the applicable Delivery Date,
your rights to all of your Outstanding RSUs (whether or not Vested) will
terminate, and no RSU Shares will be delivered in respect of such RSUs:

(i) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Covered Enterprise or (D) on behalf
of yourself or any person or Covered Enterprise hire, or participate in the
hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or

(ii) Selected Firm Personnel are Solicited, hired or accepted into partnership,
membership or similar status (A) by a Covered Enterprise that you form, that
bears your name, in which you are a partner, member or have similar status, or
in which you possess or control greater than a de minimis equity ownership,
voting or profit participation or (B) by any Covered Enterprise where you have,
or are intended to have, direct or indirect managerial or supervisory
responsibility for such Selected Firm Personnel.

 

- 2 -



--------------------------------------------------------------------------------

(c) Vested and Unvested RSUs Forfeited upon Certain Events. If any of the
following occurs your rights to all of your Outstanding RSUs (whether or not
Vested) will terminate, and no RSU Shares will be delivered in respect of such
RSUs, as may be further described below:

(i) You Failed to Consider Risk. You Failed to Consider Risk during the
            .

(ii) Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred before the applicable Delivery Date.

(iii) You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the applicable Delivery Date, you failed to meet, in any respect,
any obligation under any agreement with the Firm, or any agreement entered into
in connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv) You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt to
have any dispute under the Plan or this Award Agreement resolved in any manner
that is not provided for by Paragraph 15 or Section 3.17 of the Plan.

(vi) You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of any Outstanding RSUs; provided, however, that your
rights will only be terminated in respect of the RSUs that are replaced,
substituted for or otherwise considered by such other entity in making its
grant.

(viii) You Receive Compensation that this Award Is Intended to Replace. This
Award is intended to replace or substitute for any award or compensation forgone
with an entity to which you previously provided services, and such entity
nevertheless delivers to you such award or compensation (including any cash,
equity or other property (whether vested or unvested)), as determined by the
Firm in its sole discretion.

 

- 3 -



--------------------------------------------------------------------------------

REPAYMENT OF YOUR AWARD

9. When You May Be Required to Repay Your Award. If the Committee determines
that any term of this Award was not satisfied, you will be required, immediately
upon demand therefor, to repay to the Firm the following:

(a) Any RSU Shares for which the terms (including the terms for delivery) of the
related RSUs were not satisfied, in accordance with Section 2.6.3 of the Plan.

(b) Any payments under Dividend Equivalent Rights for which the terms were not
satisfied (including any such payments made in respect of RSUs that are
forfeited or RSU Shares that are cancelled or required to be repaid), in
accordance with Section 2.8.4 of the Plan.

(c) Any dividends paid in respect of any RSU Shares that are cancelled or
required to be repaid.

(d) Any amount applied to satisfy tax withholding or other obligations with
respect to any RSU, RSU Shares, dividend payments and payments under Dividend
Equivalent Rights that are forfeited or required to be repaid.

EXCEPTIONS TO THE VESTING AND/OR DELIVERY DATES

10. Circumstances Under Which You Will Not Forfeit Your Unvested RSUs on
Employment Termination (but the Original Delivery Date Continues to Apply). If
your Employment terminates at a time when you meet the requirements for Extended
Absence[, Retirement,] [“downsizing” or Approved Termination,] [each] as
described below, then Paragraph 8(a) will not apply, and your Outstanding RSUs
will be treated as described in this Paragraph 10. All other terms of this Award
Agreement, including the other forfeiture and repayment events in Paragraphs 8
and 9, continue to apply.

(a) [Extended Absence [or Retirement] and No Association With a Covered
Enterprise.]

(i) Generally. If your Employment terminates by Extended Absence [or
Retirement], your Outstanding RSUs that are not Vested will become Vested.
However, your rights to any Outstanding RSU that becomes Vested by this
Paragraph 10(a)[(i)] will terminate and no RSU Share will be delivered in
respect of that RSU if you Associate With a Covered Enterprise on or before the
originally scheduled Vesting Date for that RSU.

(ii) [Special Treatment for Involuntary or Mutual Agreement Termination. The
second sentence of Paragraph 10(a)[(i)] (relating to forfeiture if you Associate
With a Covered Enterprise) will not apply if (A) the Firm characterizes your
Employment termination as “involuntary” or by “mutual agreement” and (B) you
execute a general waiver and release of claims and an agreement to pay any
associated tax liability, in each case, in the form the Firm prescribes. No
Employment termination that you initiate, including any purported “constructive
termination,” a “termination for good reason” or similar concepts, can be
“involuntary” or by “mutual agreement.”]

(b) [Downsizing. If (i) the Firm terminates your Employment solely by reason of
a “downsizing” (and you have not engaged in conduct constituting Cause) and
(ii) you execute a general waiver and release of claims and an agreement to pay
any associated tax liability, in each case, in the form the Firm prescribes,
your Outstanding RSUs that are not yet Vested will become Vested. Whether or not
your Employment is terminated solely by reason of a “downsizing” will be
determined by the Firm in its sole discretion.]

 

- 4 -



--------------------------------------------------------------------------------

(c) [Approved Terminations of Program Analysts and Fixed-Term Employees. If the
Firm classifies you as a “program analyst” or a “fixed-term” employee and your
Employment terminates solely by reason of an Approved Termination (and you have
not engaged in conduct constituting Cause), your Outstanding RSUs that are not
yet Vested will become Vested.]

11. Accelerated Vesting and/or Delivery in the Event of a Qualifying Termination
After a Change in Control[, Conflicted Employment] or Death. In the event of
your Qualifying Termination After a Change in Control[, Conflicted Employment]
or death, each as described below, then Paragraph 8(a) will not apply, your
Outstanding Award will be treated as described in this Paragraph 11, and, except
as set forth in Paragraph 11(a), all other terms of this Award Agreement,
including the other forfeiture and repayment events in Paragraphs 8 and 9,
continue to apply.

(a) You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, the RSU Shares underlying your Outstanding RSUs
(whether or not Vested) will be delivered. In addition, the forfeiture events in
Paragraph 8 will not apply to your Award.

(b) [You Are Determined to Have Accepted Conflicted Employment.

(i) Generally. If your Employment terminates solely because you resign to accept
Conflicted Employment, as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment, (A) your
Outstanding RSUs will Vest and (B) RSU Shares will be delivered in respect of
your Outstanding RSUs (including in the form of cash as described in Paragraph
12(b)). In addition, if, following your termination of Employment, you notify
the Firm and provide the Committee with satisfactory documentation that you are
accepting Conflicted Employment, RSU Shares will be delivered in respect of your
Outstanding RSUs (including in the form of cash as described in Paragraph
12(b)).

(ii) You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated vesting and/or delivery described in
Paragraph 11(b)(i) will not apply because such actions are not necessary or
appropriate to cure an actual or perceived conflict of interest).]

(c) Death. If you die, the RSU Shares underlying your Outstanding RSUs (whether
or not Vested) will be delivered to the representative of your estate as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

OTHER TERMS, CONDITIONS AND AGREEMENTS

12. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. Delivery of RSU
Shares is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan (which includes the Firm deducting or
withholding amounts from any

 

- 5 -



--------------------------------------------------------------------------------

payment or distribution to you). In addition, to the extent permitted by
applicable law, the Firm, in its sole discretion, may require you to provide
amounts equal to all or a portion of any Federal, state, local, foreign or other
tax obligations imposed on you or the Firm in connection with the grant, Vesting
or delivery of this Award by requiring you to choose between remitting the
amount (i) in cash (or through payroll deduction or otherwise) or (ii) in the
form of proceeds from the Firm’s executing a sale of RSU Shares delivered to you
under this Award. In addition, if you are an individual with separate employment
contracts (at any time during and/or after the Firm’s              fiscal year),
the Firm, in its sole discretion, may require you to provide for a reserve in an
amount the Firm determines is advisable or necessary in connection with any
actual, anticipated or potential tax consequences related to your separate
employment contracts by requiring you to choose between remitting such amount
(i) in cash (or through payroll deduction or otherwise) or (ii) in the form of
proceeds from the Firm’s executing a sale of shares of Common Stock delivered to
you pursuant to this Award (or any other Outstanding awards granted under the
Plan or any predecessor or successor plan thereto). In no event, however, does
this Paragraph 12(a) give you any discretion to determine or affect the timing
of the delivery of RSU Shares or the timing of payment of tax obligations.

(b) Firm May Deliver Cash or Other Property Instead of RSU Shares. In accordance
with Section 1.3.2(i) of the Plan, in the sole discretion of the Committee, in
lieu of all or any portion of the RSU Shares, the Firm may deliver cash, other
securities, other awards under the Plan or other property, and all references in
this Award Agreement to deliveries of RSU Shares will include such deliveries of
cash, other securities, other awards under the Plan or other property.

(c) Amounts May Be Rounded to Avoid Fractional Shares. RSUs that become Vested
on a Vesting Date and RSU Shares that become deliverable on a Delivery Date may,
in each case, be rounded to avoid fractional Shares.

(d) You May Be Required to Become a Party to the Shareholders’ Agreement. Your
rights to your RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a similar title or position) of the Firm are required to be a
party.

(e) Firm May Affix Legends and Place Stop Orders on Restricted RSU Shares. GS
Inc. may affix to Certificates representing RSU Shares any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which you may be subject under a separate agreement). GS Inc.
may advise the transfer agent to place a stop order against any legended RSU
Shares.

(f) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
RSU Shares and hedging or pledging RSU Shares and equity-based compensation or
other awards (including,

 

- 6 -



--------------------------------------------------------------------------------

without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.” or
any successor policies), and confidential or proprietary information, and you
will effect sales of RSU Shares in accordance with such rules and procedures as
may be adopted from time to time (which may include, without limitation,
restrictions relating to the timing of sale requests, the manner in which sales
are executed, pricing method, consolidation or aggregation of orders and volume
limits determined by the Firm);

(iii) You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your RSUs, including those related to the sale of RSU Shares;

(iv) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Delivery of, or Sell, RSU Shares. You will be deemed to have
represented and certified that you have complied with all of the terms of the
Plan and this Award Agreement when RSU Shares are delivered to you and you
receive payment in respect of Dividend Equivalent Rights;

(v) Firm May Deliver Your Award into an Escrow Account. The Firm may establish
and maintain an escrow account on such terms (which may include your executing
any documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the delivery of RSU Shares
or the payment of cash or other property may initially be made into and held in
that escrow account until such time as the Committee has received such
documentation as it may have requested or until the Committee has determined
that any other conditions or restrictions on delivery of RSU Shares, cash or
other property required by this Award Agreement have been satisfied;

(vi) You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold RSUs, from time to time, you may be required to provide
certifications of your compliance with all of the terms of the Plan and this
Award Agreement as described in Paragraph 8(c)(iv). You understand and agree
that (A) your address on file with the Firm at the time any certification is
required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your RSUs and subject
previously delivered amounts to repayment under Paragraph 8(c)(iv);

(vii) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
In order to appeal a determination by the Committee, the SIP Committee, the SIP
Administrators, or any of their delegates or designees, you must submit a
written request for the appeal within 180 days after receipt of any such
determination. You must exhaust all administrative remedies before seeking to
resolve a dispute through arbitration pursuant to Paragraph 15 and Section 3.17
of the Plan; and

(viii) You Agree that Covered Persons Will Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

 

- 7 -



--------------------------------------------------------------------------------

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan will apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan will be void. The Committee may adopt
procedures pursuant to which some or all recipients of RSUs may transfer some or
all of their RSUs through a gift for no consideration to any immediate family
member, a trust or other estate planning vehicle approved by the Committee or
SIP Committee in which the recipient and/or the recipient’s immediate family
members in the aggregate have 100% of the beneficial interest.

14. Right of Offset. Except as provided in Paragraph 17(h), the obligation to
deliver RSU Shares or to make payments under Dividend Equivalent Rights under
this Award Agreement is subject to Section 3.4 of the Plan, which provides for
the Firm’s right to offset against such obligation any outstanding amounts you
owe to the Firm and any amounts the Committee deems appropriate pursuant to any
tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

15. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 3.17 of the Plan
will be read as references to the Financial Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S. Federal, state, or local employment laws.

 

- 8 -



--------------------------------------------------------------------------------

16. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

17. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 17 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph 17 and the
other provisions of this Award Agreement, this Paragraph 17 will govern.

(b) Delivery of RSU Shares will not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of RSU Shares required by this
Agreement (including those specified in Paragraphs 6, 10[(a)(ii), 10](b),
11([b][c]) and 12 and the consents and other items specified in Section 3.3 of
the Plan) are satisfied. To the extent that any portion of this Award is
intended to satisfy the requirements for short-term deferral treatment under
Section 409A, delivery for such portion will occur by the March 15 coinciding
with the last day of the applicable “short-term deferral” period described in
Reg. 1.409A-1(b)(4) in order for the delivery of RSU Shares to be within the
short-term deferral exception unless, in order to permit all applicable
conditions or restrictions on delivery to be satisfied, the Committee elects,
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in
accordance with Section 409A, to delay delivery of RSU Shares to a later date
within the same calendar year or to such later date as may be permitted under
Section 409A, including Reg. 1.409A-2(b)(7) (in conjunction with Section 3.21.3
of the Plan pertaining to Code Section 162(m)) and Reg. 1.409A-3(d). For the
avoidance of doubt, if the Award includes a “series of installment payments” as
described in Reg. 1.409A-2(b)(2)(iii), your right to the series of installment
payments will be treated as a right to a series of separate payments and not as
a right to a single payment.

(c) Notwithstanding the provisions of Paragraph 12(b) and Section 1.3.2(i) of
the Plan, to the extent necessary to comply with Section 409A, any securities,
other Awards or other property that the Firm may deliver in respect of your RSUs
will not have the effect of deferring delivery or payment, income inclusion, or
a substantial risk of forfeiture, beyond the date on which such delivery,
payment or inclusion would occur or such risk of forfeiture would lapse, with
respect to the RSU Shares that would otherwise have been deliverable (unless the
Committee elects a later date for this purpose pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under Section 409A,
including and to the extent applicable, the subsequent election provisions of
Section 409A(a)(4)(C) of the Code and Reg. 1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 11([b][c]), the delivery
of RSU Shares referred to therein will be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).

 

- 9 -



--------------------------------------------------------------------------------

(e) The timing of delivery or payment pursuant to Paragraph 11(a) will occur on
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the termination of Employment occurs; provided, however, that, if
you are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier of the
Delivery Date or (to the extent required to avoid the imposition of additional
tax under Section 409A) the date that is six months after your termination of
Employment (or, if the latter date is not during a Window Period, the first
trading day of the next Window Period). For purposes of Paragraph 11(a),
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with Section
409A).

(f) Notwithstanding any provision of Paragraph 7 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding RSUs will be paid to you within the calendar year that includes the
date of distribution of any corresponding regular cash dividends paid by GS Inc.
in respect of a share of Common Stock the record date for which occurs on or
after the Date of Grant. The payment will be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the RSU Shares underlying such Outstanding RSUs.

(g) [The timing of delivery or payment referred to in Paragraph 11(b)(i) will be
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment will be made, and
any Committee action referred to in Paragraph 11(b)(ii) will be taken, only at
such time as, and if and to the extent that it, as reasonably determined by the
Firm, would not result in the imposition of any additional tax to you under
Section 409A.]

(h) Paragraph 14 and Section 3.4 of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(i) Delivery of RSU Shares in respect of any Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A Deferred Compensation, only to the extent that the later delivery is
permitted under Section 409A).

(j) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
delivery.

18. Compliance of Award Agreement and Plan with Section 162(m). If you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you will be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your RSU Shares may
be delayed.

COMMITTEE AUTHORITY, AMENDMENT AND CONSTRUCTION

19. Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply and to limit the forfeitures and repayments that result under
Paragraphs 8 and 9. [In addition, the Committee, in its sole discretion, may
determine whether Paragraph[s] [10(a)(ii)] [and 10(b)] will apply upon a
termination of Employment [and whether a termination of Employment constitutes
an Approved Termination under Paragraph 10(c).]

 

- 10 -



--------------------------------------------------------------------------------

20. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery of RSU Shares will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

21. Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 12 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) [“Approved Termination” means that you are classified by the Firm as a
“program analyst” or “fixed-term employee” and you (i) successfully complete the
analyst program or fixed-term engagement, as applicable and determined by the
Firm in its sole discretion, including remaining Employed through the completion
date specified by the Firm, and (ii) terminate Employment immediately after the
completion date without any “stay-on” or other agreement or understanding to
continue Employment with the Firm. If you agree to stay with the Firm as an
employee after your analyst program or fixed-term engagement ends and then later
terminate Employment, you will not have an Approved Termination.]

(c) “Associate With a Covered Enterprise” means that you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Covered Enterprise or (ii) associate in any capacity (including association as
an officer, employee, partner, director, consultant, agent or advisor) with any
Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of either the Committee or the SIP Committee,
(i) becoming the subject of any publicly available announcement or report of a
pending or future association with a Covered Enterprise and (ii) unpaid
associations, including an association in contemplation of future employment.
“Association With a Covered Enterprise” will have its correlative meaning.

(d) “Covered Enterprise” means an existing or planned business enterprise that
competes with the Firm (which, for this purpose means offering products or
services that are the same as or similar to those offered by the Firm (“Firm
Products or Services”)), or reasonably may be expected to do so. The enterprises
covered by this definition include enterprises that offer Firm Products or
Services directly, as well as those that do so indirectly by ownership or
control (e.g., by owning, being owned by, or being under common ownership with
an enterprise that offers Firm Products or Services). An enterprise will be
treated as providing Firm Products or Services if, solely by way of example, it
provides products or services associated with investment banking, public or
private finance, lending, financial advisory services, private investing (for
anyone other than you or your family members), private banking, commercial
banking, merchant banking, asset or hedge fund management, insurance or
reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading. A Competitive Enterprise is a Covered
Enterprise. An enterprise that offers, or may reasonably be expected to offer,
Firm Products or Services is a Covered Enterprise irrespective of whether the
enterprise is a customer, client or counterparty of the Firm, and, because the
Firm is a global enterprise, irrespective of where the Covered Enterprise is
physically located.

(e) “Failed to Consider Risk” means that you participated in the structuring or
marketing of any product or service, or participated on behalf of the Firm or
any of its clients in the purchase or sale of any security or other property, in
any case without appropriate consideration of the risk to the Firm or the
broader financial system as a whole (for example, where you have improperly
analyzed such risk or where you have failed sufficiently to raise concerns about
such risk) and, as a result of such action or omission, the Committee determines
there has been, or reasonably could be expected to be, a material adverse impact
on the Firm, your business unit or the broader financial system.

 

- 13 -



--------------------------------------------------------------------------------

(f) “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(g) “Selected Firm Personnel” means any individual who is or in the three months
preceding the conduct prohibited by Paragraph 8(b) was (i) a Firm employee or
consultant with whom you personally worked while employed by the Firm, (ii) a
Firm employee or consultant who, at any time during the year preceding the date
of the termination of your Employment, worked in the same division in which you
worked or (iii) an Advisory Director, a Managing Director or a Senior Advisor of
the Firm.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.

(a) “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

(b) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement.

(c) “Award Statement” means a written statement that reflects certain Award
terms.

(d) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(e) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(f) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS

 

- 14 -



--------------------------------------------------------------------------------

Inc. in such Reorganization or Sale), unless immediately following such
Reorganization or Sale, either: (i) at least 50% of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of (A) the entity resulting from such
Reorganization, or the entity which has acquired all or substantially all of the
assets of GS Inc. in a Sale (in either case, the “Surviving Entity”), or (B) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
as such Rule is in effect on the date of the adoption of the 1999 SIP) of 50% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
Surviving Entity (the “Parent Entity”) is represented by GS Inc.’s securities
(the “GS Inc. Securities”) that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such GS Inc. Securities were converted pursuant to such Reorganization or Sale)
or (ii) at least 50% of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale, individuals (the “Incumbent Directors”) who either
(A) were members of the Board on the Effective Date or (B) became directors
subsequent to the Effective Date and whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of GS Inc.’s proxy statement
in which such persons are named as nominees for director).

(g) “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(h) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(i) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(j) “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity,
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in or (iii) is, or may reasonably be expected to be, owned
by, or a significant interest in which is, or may reasonably expected to be,
owned or controlled by, any entity that engages in any activity that, in any
case, competes or will compete anywhere with any activity in which the Firm is
engaged. The activities covered by this definition include, without limitation,
financial services such as investment banking, public or private finance,
lending, financial advisory services, private investing (for anyone other than
the Grantee and members of the Grantee’s family), merchant banking, asset or
hedge fund management, insurance or reinsurance underwriting or brokerage,
property management, or securities, futures, commodities, energy, derivatives or
currency brokerage, sales, lending, custody, clearance, settlement or trading.

(k) [“Conflicted Employment” means the Grantee’s employment at any U.S. Federal,
state or local government, any non-U.S. government, any supranational or
international organization, any self-

 

- 15 -



--------------------------------------------------------------------------------

regulatory organization, or any agency or instrumentality of any such government
or organization, or any other employer determined by the Committee, if, as a
result of such employment, the Grantee’s continued holding of any Outstanding
Award would result in an actual or perceived conflict of interest.]

(l) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(m) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(n) “Delivery Date” means each date specified in the Grantee’s Award Agreement
as a delivery date, provided, unless the Committee determines otherwise, such
date is during a Window Period or, if such date is not during a Window Period,
the first trading day of the first Window Period beginning after such date.

(o) “Dividend Equivalent Right” means a dividend equivalent right granted under
the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(p) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(q) “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

(r) “Firm” means GS Inc. and its subsidiaries and affiliates.

(s) “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(t) “Grantee” means a person who receives an Award.

(u) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

 

- 16 -



--------------------------------------------------------------------------------

(v) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(w) [“Retirement” means termination of the Grantee’s Employment (other than for
Cause) on or after the Date of Grant at a time when (i) (A) the sum of the
Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 60 and (B) the Grantee has
completed at least 10 years of service with the Firm (as determined by the
Committee in its sole discretion) or, if earlier, (ii) (A) the Grantee has
attained age 50 and (B) the Grantee has completed at least five years of service
with the Firm (as determined by the Committee in its sole discretion).]

(x) “RSU” means a restricted stock unit Award granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(y) “RSU Shares” means shares of Common Stock that underlie an RSU.

(z) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(aa) “SIP Administrator” means each person designated by the Committee as a “SIP
Administrator” with the authority to perform day-to-day administrative functions
for the Plan.

(bb) “SIP Committee” means the persons who have been delegated certain authority
under the Plan by the Committee.

(cc) “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

(dd) “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(ee) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

(ff) “Vesting Date” means each date specified in the Grantee’s Award Agreement
as a date on which part or all of an Award becomes Vested.

(gg) “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 17 -